Citation Nr: 1704303	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 4, 2015.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript is associated with the record.

In July 2014, the Board remanded the Veteran's claim for further development.  The claim has since returned for further appellate review.

Following the issuance of the November 2014 supplemental statement of the case, additional evidence, including VA treatment records, was added to the record.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of the evidence; however, as the Board is granting his claim in full, there is no prejudice to him in the Board considering such evidence in the first instance.

In a November 2015 rating decision, the AOJ granted a 100 percent rating for coronary artery disease with stable angina and supraventricular arrhythmia (CAD), as well as special monthly compensation based on housebound criteria, effective February 4, 2015.  As such, entitlement to a TDIU is rendered moot from February 4, 2015.


FINDING OF FACT

The competent and credible evidence of record demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected posttraumatic stress disorder (PTSD) and CAD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the entire period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision with regard to the Veteran's claim is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  TDIU

The Veteran generally contends that his service-connected disabilities prevent him from maintaining gainful employment.  Specifically, in November 2009, the Veteran submitted a formal application for a TDIU, alleging that, as a result of his service-connected PTSD and diabetes mellitus , he was unemployable.  In August 2015, he submitted an updated formal application for TDIU, alleging that he was unemployable as a result of his service-connected CAD, bilateral peripheral neuropathy, and diabetes mellitus.

As noted in the Introduction, in a November 2015 rating decision, the AOJ granted a 100 percent rating for CAD, as well as special monthly compensation based on housebound criteria, effective February 4, 2015.  As such, the question is whether the Veteran is entitled to a TDIU prior to February 4, 2015.

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

From November 18, 2009, to February 3, 2015, the Veteran has been service-connected for the following disabilities: PTSD, rated as 70 percent; CAD, rated as 10 percent disabling prior to November 25, 2009, and 30 percent disabling thereafter; diabetes mellitus, rated as 20 percent disabling; and radiculopathy of the bilateral lower extremities, each rated as 10 percent disabling, effective August 28, 2014.  His combined disability rating was 80 percent prior to August 28, 2014, and 90 percent from August 28, 2014, to February 3, 2015.  Thus, at all pertinent points, he meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

A May 2003 VA treatment record noted that the Veteran had twelve years of education, and that he retired from working at the railroad after thirty years as a result of problems associated with his nonservice-connected carpal tunnel syndrome and arthritis, as well as his service-connected CAD.

In September 2008, the Veteran underwent a VA examination of his PTSD.  Pertinent symptoms included a depressed mood most days; sleeping problems, psychomotor agitation or retardation nearly every day with somewhat worsening agitation; a diminished ability to think, concentrate, or indecisiveness nearly every day; and recurrent thoughts of death with active and passive suicidal ideation.  He also reported panic attacks and increasing problems being around people, including his grandchildren and the crowds at church.  He reported homicidal thoughts when he worked, feeling as though he was treated unfairly, as well as problems with road rage, including brandishing a firearm to another driver.  The Veteran reported problems remembering, paying attention, and focusing on things, and his wife also noted those problems.  His thought process was rational and relevant, but often obsessive and scattered with problems organizing thoughts.  He demonstrated problems in abstract reasoning.  His short term memory was mildly to moderately impaired and was worsening.  With regard to his employment history, the examiner noted that at the time of his retirement he experienced homicidal thoughts and, in spite of retiring due to his medical problems, he also retired to avoid any dangerous incidents.  The examiner noted that the Veteran contended that he was unemployable due to his PTSD symptoms, and that the symptoms observed during the examination were consistent with that contention.  The Veteran displayed serious impairment in a number of areas, including worsening problems with memory, concentration, and recall; as well as serious problems with family and social role functioning, with increased irritability, isolation, and avoidance.  Overall, the examiner determined that his symptoms resulted in occupational and social impairment causing deficiencies in judgment, thinking, family relations, work, mood, and school.  However, the examiner stated that, while the Veteran's PTSD would interfere with his efficiency and productivity if he were working, he was not totally unemployable as a result of his service-connected PTSD.

In October 2009, the Veteran underwent another VA examination of his service-connected PTSD.  With regard to the effects on his social and occupational functioning, the examiner noted serious, but not total, impairment due to his PTSD symptoms.  Pertinent symptoms included depression that caused suicidal thoughts in the past, and affected his ability to concentrate and caused fatigue.  He also reported panic attacks that lasted fifteen minutes at a time, and he reported avoiding triggers.  Concerning his work history, although he retired due to his physical problems, he stated that he had homicidal thoughts prior to retiring, and the examiner stated that it was clear that his mental health problems contributed to his retirement.  The examiner stated that the Veteran's retirement was significantly motivated by his concerns about his increasing inability to work around others without becoming violent.  His intelligence was average; his attention was distractible, more so with elevations of stress; and his concentration was impaired.  His delayed recall and working memory were deemed inefficient.  His judgment was diminished with overreliance on avoidant coping strategies, and lapses in judgment were reflected in episodic acting out with regrettable consequences.  He displayed diminished efficiency for concentration, short-term memory, and logical problem-solving.  His depression undermined his motivation.

In November 2009, the Veteran underwent a VA examination of his diabetes mellitus and erectile dysfunction, as well as his nonservice-connected hypertension.  The examiner noted that the Veteran's diabetes mellitus caused him to become weak, nervous, and shaky if he worked too long without taking a break to eat.  Overall, the examiner opined that these disabilities did not affect his daily activities.

In December 2009, the Veteran submitted several lay statements from relatives and friends who noted their observations of the Veteran's social isolation and physical limitations in performing household chores.  The same month, the Veteran's employer at the railroad noted that the Veteran had ceased work in October 2001 because of unspecified disability.  

In May 2010, the Veteran underwent an annual physical examination for a voluntary position as a van driver.  The examiner noted his history with CAD diabetes mellitus, and obstructive sleep apnea, as well as a history of bilateral pulmonary embolisms in March 2006.  The Veteran reported fatigability and shortness of breath.

In June 2010, the Veteran underwent another examination of his diabetes mellitus.  He reported getting tired easily.  As to the effect of his diabetes mellitus on his employability, the examiner stated that the disability was well controlled without complications.  During the examination he was alert, oriented, and ambulatory, and he displayed average intelligence, and the examiner stated that he would not be restricted in either physical or sedentary employment as a result of his diabetes mellitus.

In June 2010, he underwent another VA examination of his PTSD.  The Veteran reported that he was feelings of thinking the world would be better off without him, and he also reported a suicidal plan.  He also reported feelings of worthlessness related to his ability to do things physically, stated that it took him longer to complete tasks because of shortness of breath.  He stated that he volunteered to drive a van for the DAV two years prior, but that he was restricted to only one day a week because it put too much stress on his heart, and he was physically unable to do more due to his arthritis and his diabetes.  Pertinent findings included decreased attention, including an inability to do serial sevens.  He displayed average intelligence.  He reported problems falling and staying asleep at night, and unintentionally falling asleep during the day.  The examiner concluded that the Veteran suffered occupation and social impairment due to occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to his PTSD.  The examiner noted that the Veteran retired in 2001.  Concerning his volunteering activities, the examiner noted persistent irritability with work tasks, but that he did not have any episodes of verbal or physical aggression.  The examiner noted that he isolated himself as a means of maintaining effective control.  The examiner concluded that, if he were to work full time, it was likely that his mental health problems would result in reduced occupational productivity, efficiency, and reliability.

In December 2010, the Veteran submitted a letter from his VA readjustment counseling therapist.  After discussing his symptoms, the therapist stated that his symptoms affected his health and his mental well-being.  With regard to the Veteran's volunteering activities, the therapist noted that such were a temporary means to deal with his symptoms, but that these activities merely postponed his difficulties.

In January 2011, the Veteran underwent a VA examination of his CAD.  He reported heart flutters and rare pains in his sternum, which lasted for thirty minutes to two hours.  Medical history included dyspnea on moderate exertion.  The examiner concluded that his METs were related to other problems (diabetes mellitus, hypertension, hyperlipidemia, sleep apnea, and obesity), and that the Veteran's CAD did not affect his ability to work.

In January 2011, he underwent another VA examination of his PTSD.  He reported problems with depressed mood, pessimistic thoughts about his environment, and problems with sleep, including having to nap during the day.  He reported irritability with mild verbal acting out and walking away to cool down.  He once again reported volunteering to drive for the DAV but indicated that he had to reduce this because of his heart problems.  His attention was intact, he understood the outcome of his behavior, his intelligence was average, and there was no indication of memory problems.  The examiner concluded that the Veteran suffered occupation and social impairment due to occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to his PTSD symptoms which were characterized as moderate.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge.  He reported that he was with his prior employer for thirty years, and that he left work because of his knees and due to a medication for his heart which caused drowsiness.  He reported volunteering for three years with the DAV to stay active, but that sometimes he would get upset.  He reported earning $75 a day depending on the amount of miles.  With regard to physical activities, he stated that he could do somethings around the house, but would be "down" for three days and unable to perform any physical activities.  He reported no experience with computers, and indicated that he would not be able to learn because he did know anything about them.

In a March 2014 VA treatment record, the Veteran reported shortness of breath for the past two months with exertion.  The treatment provider noted a history of pulmonary embolisms.

In a July 2014 VA treatment record, the Veteran complained of increased shortness of breath with activity, as well as occasional chest pain with activity.  The treatment provider noted shortness of breath after picking beans and symptoms with walking through the house, including feeling as though a brick was on his chest.

In August 2014, the Veteran underwent a VA general medical examination.  With regard to his service-connected diabetes mellitus and erectile dysfunction, the examiner noted neither disability affected his ability to work.  With regard to his radiculopathy, the examiner stated that such was mild and it would not have any impact upon his ability to work.  With regard to his CAD, the examiner stated that it was confined to a single artery, and was only obstructed 50 percent which was not enough to justify a percutaneous transluminal coronary angioplasty.  Concerning his low METs score, the examiner stated that such was mostly related to his lung disease, bilateral degenerative joint disease of the knees, and obesity.  The examiner stated that, in the absence of these non-service connected disabilities, his CAD would not have any significant impact in his ability to work.

In August 2014, he also underwent a VA examination of his service-connected PTSD.  The examiner noted a history of PTSD and an unspecified depressive disorder secondary to his PTSD.  As to the symptoms associated with each diagnoses, the examiner stated that his symptoms of PTSD and depression overlapped in the areas of sleep disruption, irritability, isolation and withdrawal, avoidance, poor concentration, and memory.  Overall, the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  With regard to his occupational history, the examiner noted that the Veteran retired in 2001, and that he volunteered for the DAV but he had to quit because of his health and cardiac problems.  He reported that when he was working, he had a number of problems, including being easily overwhelmed, getting irritated and angry with his bosses.  He also stated that dealing with safety issues was impacted due to his problems with concentration.  He reported getting reprimanded by his supervisors after arguing with them related to their willingness to ignore safety issues.  After reviewing the PTSD diagnostic criteria, the examiner stated that the Veteran's symptoms caused clinically significant distress or impairment or his social, occupational, or other important areas of functioning.  His symptoms included depressed mood; anxiety; panic attacks; chronic sleep impairment; mild memory loss; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances; including work or a work-like setting.  

With regard to the functional impairment caused by his service-connected PTSD, the examiner stated it was beyond his expertise to render an opinion as to whether he was unable to secure and maintain employment, and whether he would be able to working physical or sedentary employment.  However, the examiner stated that a number of functional impairments would likely manifest in a competitive work.  

With regard to understanding and memory, the examiner stated that his ability to understand and remember short and simple concrete instructions, locations, details of written and spoken communication, and work-like procedures were mildly impaired for competitive employment due to forgetting things and the need for constant reminders.  

With regard to his concentration and persistence, the examiner noted a mild impairment affecting sedentary employment due to problems with problems carrying out instructions and maintaining work performance for extended periods.  Additionally, the examiner noted problems with maintain attention to detail in typical work day routine and his ability to make work-related decisions.

With regard to his social interaction, the examiner noted that his ability to get along with coworkers and respond appropriately to supervision, his ability to maintain acceptable behavior, his ability to work without being easily distracted, and his ability to work with the public were likely moderately to episodically significantly impaired in competitive employment.

With regard to his ability to adapt, the examiner noted a moderate impairment in his ability to maintain a work schedule and regular attendance due to sleep problems, decreased energy, and motivation.  The examiner also noted that his nonservice-connected obstructive sleep apnea also affected his sleep.  With regard to his ability to adapt to changes, the examiner stated that he likely moderately to episodically significantly impaired.  He had an adequate capacity to recognize normal hazards and ask for help when necessary.  The examiner finally noted that the Veteran was able to use technology such as a cellular phone, but that he did not use computers, even to access the internet or basic word processing.

In a December 2014 statement, the Veteran stated that he was recently relieved of his duties as a driver for DAV due to the severity of his disabilities.

In November 2015, the Veteran underwent a VA examination of his service-connected CAD, diabetes mellitus, bilateral peripheral neuropathy, and erectile dysfunction.  The examiner noted that diagnosis of atrial fibrillation in February 2015.  The examiner noted that the diabetes mellitus did not require the regulation of activities.  As to whether the Veteran's CAD impacted his ability to work, the examiner stated he developed fatigue and dyspnea with minimal exertion and that he would be unable to engage in physical employment.  As to whether diabetes mellitus, bilateral peripheral neuropathy of the low extremities, and erectile dysfunction, impacted his ability to work, the examiner opined that they did not.

Based on the foregoing, the Board finds the Veteran's service-connected disabilities alone, specifically his PTSD and CAD, have rendered him unemployable, and entitlement to a TDIU is warranted from November 16, 2009, the day he filed his claim.  On that date, the Veteran did not have a pending claim for increased ratings for individual service-connected disabilities.  The aggregate of evidence since November 16, 2009 suggests that his service-connected disabilities do preclude substantially gainful physical and sedentary employment.  The Veteran has consistently reported that he experienced a number of physical problems, including shortness of breath and fatigue related to his CAD while working.  During his November 2012 hearing, he reported that he still he experienced these types of symptoms when working as a voluntary driver for the DAV, that he had to decreased his volunteering time from two to one days in January 2011; ultimately, he relieved of his duties in December 2014.  Additionally, the November 2015 VA examiner stated that his dyspnea (shortness of breath) with only minimal exertion would likely preclude physical employment.  The Board notes that prior VA examiners indicated that the Veteran's nonservice-connected comorbidities, including his history of pulmonary embolisms, contributed to this METS.  However, in resolving all reasonable doubt in his favor, the Board concludes that he would be precluded from physical employment.

Furthermore, with regard to the functional effects caused by the Veteran's PTSD, the Board finds that this disability would preclude any form of substantially gainful employment that required interaction with the public or coworkers.  As noted above, the VA examiners consistently note consistent problems with working with others and, as stated above, he reported a number of conflicts with his coworkers and supervisors before he retired.  The VA examiners also noted social withdrawal and avoidance, and well as problems with anxiety and irritability.  The Veteran has consistently reported problems sleeping, including problems staying awake during the day.  Also, the September 2008 VA examiner noted that the Veteran's symptoms were consistent with someone who was unemployable, and the June 2010 VA examiner noted that his symptoms would be exacerbated if he were to return to full-time employment.  Furthermore, the December 2010 letter from his therapist noted that his voluntary activities were a temporary means to treat his symptoms, but that these activities merely postponed his difficulties.  The August 2014 VA examiner noted that the Veteran's symptoms included difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner also noted that these functional impairments would likely manifest in a competitive work environment.

Finally, the Board notes that, given the Veteran's education and employment background, it is unlikely that he could find substantially gainful employment that require him to learn new skills or manage multiple tasks.  The Veteran has a twelfth grade education with an employment history of physical employment.  The record suggests that he would have problems with any form of sedentary employment.  For example, the VA examiners noted problems maintaining focus, that he was distractible, especially with stress, and that he had impaired concentration.  Moreover, the evidence suggests problems with memory, judgment, and logical problem solving.  The August 2014 VA examiner noted problems carrying out instructions, maintaining work performance, and paying attention to details in a work routine.

While the conclusions of the other VA examiners are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Therefore, based on the foregoing, and after resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected PTSD and CAD have rendered him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history as of November 16, 2009.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A total disability rating based on individual unemployability (TDIU) prior to February 4, 2015 is granted.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


